Citation Nr: 1437144	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-48 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for heart disease, including ischemic and hypertensive heart disease with hypertension, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in January 2014, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during the applicable period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id.
The Veteran claims that he has a cardiovascular disability related to exposure to herbicides at the Korean demilitarized zone (DMZ).  The Veteran has competently indicated that he served near the Korean DMZ, and a review of his personnel records documents that he served as an Ambulance Orderly and Ambulance Driver with Company C, 7th Medical Battalion, 7th Infantry Division from January 1968 to March 1969 in Korea.  Thus, although this is not one of the units identified by DoD for the presumption of exposure to herbicides at the Korean DMZ, the Veteran's Military Occupational Specialties (MOSs) of Ambulance Orderly and Ambulance Driver, along with his testimony of having visited the DMZ to pick up and transport wounded soldiers, indicates that he was exposed to herbicides at the DMZ.  Id.  

Per the Board's January 2014 remand directives, the Veteran was afforded a VA examination in February 2014.  Examination of the Veteran resulted in assessments of heart block, hypertensive heart disease and "PVCs and PACs non[-] critical."  The examiner found no objective findings to support a diagnosis of ischemic heart disease (IHD), noting that the Veteran had very mild echocardiographic findings consistent with hypertensive heart disease that was asymptomatic at the time of the examination.  

In terms of hypertensive heart disease, the examiner found it less likely than not that the condition was incurred in service or caused by in-service exposure to herbicides.  She linked the condition to hypertension, noting that to date no presumptive association/nexus of hypertension with herbicide exposure had been established by the medical community and/or VA.  

In regard to the Veteran's palpitations, non-clinically critical PVCs and PACs, 1st degree AV block and RBBB (right bundle branch block), the examiner noted multiple etiological factors.  She noted that workup had not revealed other cardiac or general medical conditions requiring intervention, but noted that multiple factors were considered as potential etiologies, either alone or in concert, including hypertension, caffeine use, anxiety, amlodipine side effect and/or aging.  She did not find the palpitations to be of clinically significant concern at the time, and noted no association between the condition and exposure to herbicides, stating that the medical community and/or VA had not established any presumptive association therewith.  

The Veteran seeks service connection for cardiac disability.  The February 2014 VA examination indicates that the Veteran's cardiac disability is hypertensive heart disease, and may be attributable to hypertension, for which service connection has not been established.  The scope of a claim may be defined by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has consistently contended that he had a problem with his heart that he believed was related to service.  The Board finds that the claim encompasses hypertensive heart disease with hypertension. 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Unfortunately, the matter must once again be remanded.  Although the February 2014 examiner found that the medical community and VA had not established any presumptive association between herbicide exposure and hypertension, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association is arguably sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  The Court has described this threshold as being low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, although a disease is not on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl, 21 Vet. App. at 123; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the examination report fails to address that hypertension may be related to herbicide exposure, and thus a heart disability related to hypertension on a secondary basis, it is inadequate.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the development directed in paragraph 1 has been completed to the extent possible, refer the claims file to the VA examiner that conducted the February 2014 VA examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's hypertension.

The examiner is asked to review the February 2014 VA examination report in conjunction with the claims file,  and offer an opinion on whether it is at least as likely as not (i.e., probability greater than 50 percent) that hypertensive heart disease with hypertension was incurred in service, or is otherwise attributable thereto, to include as due to exposure to herbicides at the Korean DMZ. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Review of the entire file is required, however attention is invited to the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010, which concludes that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.   Also note that the fact that a disability is not on the presumptive condition list does not preclude a finding of a nexus between herbicide exposure and that disability.

If, but only if, the examiner who performed the February 2014 examination finds that another examination is necessary then one should be scheduled.  If the examiner who performed the February 2014 examination is unavailable to complete this addendum, the claims file should be provided to another appropriate examiner for that purpose.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



